DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 11/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, a “detachable” receiving portion as recited in claim 1 must be shown or the feature(s) canceled from the claim(s). The drawings appear to illustrate only a non-detachable receiving portion, i.e. a receiving portion which is sewn or otherwise permanently fastened to the item of clothing at the first, second, and third attachments. The drawings do not illustrate a detachable receiving portion.
Also, the clip, pin, strap, buckle, or combination thereof, as recited in claim 2, must be shown or the features canceled from the claim(s).  The drawings do not show a clip, pin, strap, buckle, or combination thereof.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, “configured to be attached to or removed from the item of clothing by clip, pin, strap, buckle, or a combination thereof” is grammatically incorrect and is missing at least one word.  It appears that “a” should appear before “clip” (to recite “by a clip, pin, strap”…).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In claim 1, the recitation of a detachable receiving portion which has a first attachment at a bottom section, and second and third attachments on opposing sides of the receiving portion, wherein the second and third attachments are each adapted to be attached along a perimeter of the first armhole and the second armhole and supported by corresponding shoulders of the wearer, is not adequately described in the application as originally filed.  It is unclear in what manner this detachable receiving portion is attached at the first, second, and third attachments.  It is unclear whether the first, second, and third attachments are detachable attachments, or whether they are permanent attachments which are provided in addition to detachable attachments. The exact manner by which the receiving portion is made detachable is not adequately described in the specification as originally filed.   Claim 1 lacks written description because the claim defines the invention in functional language (detachable; i.e. able to be detached) specifying a desired result (detachability) but the specification does not sufficiently identify how the result is achieved. Although the specification discloses “the caregiver can install the support garment panel by using a clip, pin, strap, buckle, or other mechanism” (specification page 14), it is unclear where such a mechanism (clip, pin, etc.) would be located in relation to the support panel and/or clothing, and it is unclear how this mechanism would interact with (or be structurally related to) the recited first, second, and third attachments, which are illustrated and disclosed as seams, stitching, sewing, gluing, taping, or other techniques (specification pages 3, 10, etc.).
	Therefore, the manner in which the detachable receiving portion is attached to the clothing is not adequately described in the application as originally filed.
	Additionally, claim 2 does not comply with the written description requirement because the specification does not adequately describe how the clip, pin, strap, buckle, or combination thereof is structurally related to the first, second, and third attachments. Also, the specification does not adequately describe where the clip, pin, strap, buckle, or combination thereof is/are located on the receiving portion and/or on clothing.
	Claim 4 does not comply with the written description requirement because the specification does not adequately describe how elastic second and third attachments would be used in combination with a detachable receiving portion. Similarly, claim 6 does not comply with the written description requirement because the specification does not adequately describe how an elastic band at the first attachment would be used in combination with a detachable receiving portion.  For example, it is not clear whether the elastic band forms a part of a detachable attachment mechanism, or whether the elastic band forms a permanent attachment used in combination with detachable mechanisms provided at other locations, etc.
Claim 12 does not comply with the written description requirement because the specification does not adequately describe how the “binding” would be used in combination with a detachable receiving portion. For example, it is not clear whether the binding forms a part of a detachable attachment mechanism, or whether the binding forms a permanent attachment used in combination with detachable mechanisms provided at other locations, etc.
Claim 13 does not comply with the written description requirement because the specification does not adequately describe how the detachable receiving portion is attached over a portion of a curved section of an armhole. For example,  it is not clear whether the clip, pin, strap, buckle etc. is used on the curved section of the armhole, or whether the attachment at the curved armhole forms a permanent attachment used in combination with detachable mechanisms provided at other locations, etc.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite in reciting “the receiving portion is additionally attached to other locations of the item of clothing comprising a neck hole”.  It is unclear whether “comprising a neck hole” is referring to the other locations, or to the item of clothing.  In the case of the latter, “the item of clothing comprising a neck hole” lacks antecedent basis, since an item of clothing comprising a neck hole was not previously set forth.  In the case of the former, the language is confusing and it is unclear whether an attachment at a neck hole is being claimed, or precisely what structure is being claimed. For purposes of examination, the claim will be interpreted as reciting that the receiving portion is additionally attached to other locations of the clothing, and that the item of clothing comprises a neck hole.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickson (US 2009/0265830).
Hendrickson discloses an infant-nursing safety apparel comprising an item of clothing (inner bodice 200; see Figs. 2-2A) comprising a first armhole (under strap 202; Fig. 2A), a second armhole (under strap 204; Fig. 2A), and overlapping nursing panels (see overlapping panels 216/200/218 in embodiment of Fig. 2A; paragraph 0041), a waistline (104) positioned along a bottom of the nursing panels (200,216,218) (see Fig. 2A), a detachable receiving portion (outer bodice 106) comprising a breathable fabric (the knit fabric described in paras. 0023 and 0025 would be breathable), a first attachment (seam at 104) at a bottom section (at 104) of the receiving portion (106) adapted to be positioned and held in place by attachment to the item of clothing along the waistline (the receiving portion 106 and clothing 200 are sewn together along the waistline at band 104; see paragraph 0038 and Figs. 1, 1C, 2 and 2A),  second and third attachments (straps 116 and 118) on opposing sides of the receiving portion (see straps 166 and 118 in Figs. 1, 1C, 2), wherein the second and third attachments (116, 118) are each adapted to be attached along a perimeter of the first armhole and the second armhole (straps 116, 118 are adapted to be attached along the perimeter of the armholes defined by inner straps 202,204; see Figs. 1, 1C and 2) and supported by corresponding shoulders of the wearer (para. 0024; Figs. 1, 1C and 2), and an opening formed at least partially by a top section of the receiving portion (an opening is formed by the top section of the receiving portion 106 since the top edge is a free edge along top edge 108; Figs. 1, 1C, and 2), wherein the receiving portion is further adapted to allow the wearer to hold an infant in a nursing position and adapted to form an infant support using a bottom middle of the receiving portion (the outer bodice 106 is capable of functioning as claimed); see Figs. 1, 1C, 2, 2A; paras. 0023-0025, 0038-0039, and 0041.  
Note that the outer bodice 106 forms a detachable receiving portion as claimed, comprising first (at 104), second (strap 116), and third (strap 118) attachments as claimed, while the inner bodice 200 (Fig. 2A) forms an item of clothing to which the detachable receiving portion (106) is attached.
Regarding claim 2, the straps 116, 118 hold the receiving portion (outer bodice 106) onto the item of clothing 200 (see Figs. 1, 1C, 2, 2A; paras. 0024, 0038-0039, and 0041). Therefore, the detachable receiving portion (106) is configured to be attached to or removed from the item of clothing by strap (116 or 118), as in claim 2.
Regarding claim 3, the receiving portion (106) is additionally attached to other locations of the item of clothing (i.e. along the rear of the garment at band 400, in addition to the front of the garment at front portion of band 400; see para. 0038), the item of clothing comprising a neck hole (a neck hole is formed above neckline 206; para. 0041 and Figs. 2-2A). Thus, Hendrickson appears to meet the limitations of claim 3 as well as understood.
Regarding claim 4, Hendrickson discloses each of the second and third attachments (116, 118) comprises elastic material (the straps 116, 118 comprise elastic material as disclosed in paragraph 0024).
Regarding claim 5, Hendrickson discloses the receiving portion (106) is made of spandex [0025].
Regarding claim 6, the apparel comprises an elastic band (104) adapted to be attached to the first attachment (the seam along 104) at the bottom section of the receiving portion (106); see paras. 0026 and 0038, and Figs. 1, 1C, 2 and 2A.
Regarding claim 7, the overlapping panels (see Fig. 2A) comprises an inner panel (216,218; as seen in Fig. 2A) and an outer panel (200; Fig. 2A) that are symmetrical (see Fig. 2A; the overlapping panels comprise inner and outer panels 216/218/220 as shown in Fig. 2A; these overlapping inner and outer panels are symmetrical along a vertical medial line, see Fig. 2A).
Regarding claim 8, both the inner straps 202,204 and the outer straps 116,118 may be interpreted as forming the claimed second and third attachments, within the scope of claims 1 and 7-8 (see Figs. 1C and 2).  That is, straps 116,202 form the second attachment, and straps 118,204 form the third attachment. These attachments attach the detachable receiving portion along the perimeters of the armholes as in claim 1.  As to claim 8, each of the second (116/202) and third (118/204) attachments includes a portion of the inner panel and the outer panel (the strap 202 includes a portion of the inner and outer panels 216,200 since the strap overlaps the edge of these panels as seen in Fig. 2A; and the strap 204 includes a portion of the inner and outer panels 218,200 since the strap overlaps the edge of these panels as seen in Fig. 2A).
Regarding claim 9, the receiving portion (106) includes a structure allowing the wearer to pull the receiving portion on one side for a first nursing position and on another side for a second nursing position [0039].
Regarding claim 10, Hendrickson discloses that the fabric may comprise a woven or knit fabric [0023, 0025]. The fabric described in paragraphs 0023 and 0025 would necessarily be breathable. The woven fabric forms a “mesh” material as broadly recited in claim 10, since a woven structure forms a mesh structure as broadly recited.
Regarding claim 11, the item of clothing comprises a shirt, tank top, back panel, or sleeves (the inner bodice 200 forms a shirt or tank top as broadly recited in claim 11, see Figs. 1, 2, and 2A; also the inner bodice 200 comprises a back panel per claim 11, see para. 0038 and Fig. 1).
Regarding claim 12, the second and third attachments (116, 118) each comprising a binding at a corresponding armhole (see para. 0024 and Figs. 1, 1C, and 2).
Regarding claim 13, the second and third attachments (116, 118) are attached at each corresponding armhole over a portion of a curved section (112) of that armhole (see para. 0024; Figs. 1, 1C, and 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on attached PTO-892 disclose apparel comprising a receiving portion and/or a nursing panel structure similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY VANATTA/Primary Examiner, Art Unit 3732